DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

                           Patent
                      (US 10,546,062)
                   Instant Application
                        (16/696,098)
1.  A method comprising: 
        extracting a token from a Natural Language (NL) input;  
         computing a phonetic pattern corresponding to the token, the phonetic 
pattern comprising a sound pattern that represents a part of the token when the 
token is spoken;  

         changing a state of a data storage device by storing the new data in a matrix 
of syllable sequences corresponding to the token;  
       selecting, by executing a fuzzy matching algorithm using a processor and a memory, an option that 
corresponds to the token, wherein the selecting is based on a syllable sequence in the matrix; and 
        modifying, to form the phonetic pattern, a stored phonetic pattern corresponding to a second token in a phonetic repository, wherein the second token is comparable to the token by having a greater than a threshold 
degree of structural similarity with the token.

        extracting a token from a Natural Language (NL) input;
         modifying, to form a phonetic pattern corresponding to the token, a second phonetic pattern corresponding to a second token;
       

        changing a state of a data storage device by storing the new data in a matrix of syllable sequences corresponding to the token; and
        selecting, by executing a fuzzy matching algorithm using a processor and a memory, an option that corresponds to the token, wherein the selecting is based on a syllable sequence in the matrix.


              Claims 1-3 and 5-25 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,546,062 B2. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the table above and because instant limitation “modifying, to form a phonetic pattern corresponding to the token, a second phonetic pattern corresponding to a second token” is taught by reference Teng et al US 8,521,539 B1 (col. 6, ln 35-67; col. 8, ln 7-13). It would have been obvious to implement the above missing limitation of the instant application, as taught by Teng for all the reasons described by Teng such as improving recognition accuracy for dictation (Teng, Abstract).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


                 Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of input matching without significantly more. The claims 1, 22 and 25 recite mental processes step of abstract ideas, and are achievable by a human using a pen and paper including steps of extracting text from input (achievable via evaluating input to obtain a token), modifying a second phonetic pattern (achievable via evaluating the token on paper to create a new phonetic form of the token), creating new data comprising a syllable sequence from the phonetic pattern (achievable via evaluating the token on paper to create a syllabic forms of the phonetic pattern), selecting, by executing a fuzzy matching algorithm using a processor and a memory, an option that corresponds to the token, wherein the selecting is based on a syllable sequence in the matrix” corresponds to well-understood, routine, conventional computer functions of storing and retrieving information in/from memory as recognized by the court decisions listed in MPEP § 2106.05(d) and as provided in cited references Teng, Maruta (IDS) and Tjalve (PTO 892 form). 
         The dependent claims 2-21 and 23-24 also recite mental processes, do not add significantly more than the abstract idea and are as such similarly rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.        Claims 1-9, 12-14, 17, and 19-25 are rejected under 35 U.S.C. 103 as being unpatentable over Teng et al US 8,521,539 B1 (“Teng” - IDS) in view of Maruta et al US PGPUB 2005/0182558 A1 (“Maruta”- IDS)
Per Claim 1, Teng discloses a method comprising: 
    extracting a token from a Natural Language (NL) input (col. 5, ln 36-47; col. 6, ln 15-17); 
    modifying, to form a phonetic pattern corresponding to the token, a sound phonetic pattern corresponding to a second token (The Pinyin string can be expanded.  A table of similar Pinyin can be derived from Matcher phonetic matrices…, col. 6, ln 35-67; col. 8, ln 7-13); 
    creating new data from data of the phonetic pattern, the new data comprising a syllable sequence corresponding to the phonetic pattern (To address this, the Pinyin matching algorithm can select all POIs that are supersets of the syllables of the recognition result…, col. 5, ln 53-64; A table of similar Pinyin can be derived from Matcher phonetic matrices.  For example, Dong can expand to include Tong and Kong; Fang can expand to include…, col. 6, ln 57 - col. 7, ln 20; col. 8, ln 4-13); 
 of the whole POI DB… The system can index all pronunciations by making a Pinyin index file for POIs.  It indexes each syllable with the line number of a particular POI that contains the corresponding syllable…, col. 8, ln 20-45); 
    selecting, by executing a fuzzy matching algorithm using a processor and a memory, an option that corresponds to the token, wherein the selecting is based on a syllable sequence in the index (A subset of POIs having the best scores can be selected as results of the fast search…, col. 8, ln 14-67; col. 13, ln 54-61)
  Teng does not explicitly disclose the use of a matrix of syllables
  However, this feature is taught by Maruta (para. [0052]; para. [0053]) 
 It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to substitute the matrix of syllable sequences of Maruta with the index of syllable sequences described in Teng in arriving at the use of a matrix of syllable sequences, because such substitution would have resulted in alternate way of storing sounds that are easily confusable (Maruta, para. [0053]), where the combination of the references would have resulted in providing an alternate way of storing data among choices available to a user.
Per Claim 2, Teng in view of Maruta discloses the method of claim 1, further comprising: 

      saving the second syllable sequence in the index (col. 8, ln 20-45) 
      Teng does not explicitly disclose the use of a matrix of syllable
      It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to substitute the matrix of syllable sequences of Maruta with the index of syllable sequences described in Teng in arriving at the use of a matrix, because such substitution would have resulted in alternate way of storing sounds that are easily confusable (Maruta, para. [0053])
Per Claim 3, Teng in view of Maruta discloses the method of claim 1, 
     Teng discloses determining whether a stored phonetic pattern in a phonetic repository corresponds to the token (col. 8, ln 14-67);
      selecting, responsive to the stored phonetic pattern corresponding to the token, the stored phonetic pattern as the phonetic pattern (col. 8, ln 14-67). 
            Per Claim 4, Teng in view of Maruta discloses the method of claim 1, 
     Teng discloses wherein the phonetic pattern comprises a sound pattern that represents a part of the token when the token is spoken (col. 6, ln 35-67; col. 8, ln 9-13).
Per Claim 5, Teng in view of Maruta discloses the method of claim 1, 
      Teng discloses wherein the structural similarity exists because at least a threshold degree of similarity exists between a spelling of the token and a spelling of the second token (col. 6, ln 35-67; An improved-Levenshtein distance or string metric can be used for measuring the amount of difference between two sequences. Before comparing the similarity between two sentences, the speech recognition manager can Chong and Chong as having threshold degree of similarity between spelling).
Per Claim 6, Teng in view of Maruta discloses the method of claim 1, 
     Teng discloses wherein the structural similarity exists because at least a threshold degree of similarity exists between a length of a spelling of the token and a length of a spelling of the second token (col. 6, ln 35-67; An improved-Levenshtein distance or string metric can be used for measuring the amount of difference between two sequences. Before comparing the similarity between two sentences, the speech recognition manager can first define the similarity between two Pinyin strings. Similarity and corresponding scores can be based on having same syllables (Chong vs Chong)…, col. 9, ln 1-46, Chong and Chong as having threshold degree of similarity between length of spellings).
Per Claim 7, Teng in view of Maruta discloses the method of claim 1, 
      Teng discloses wherein the structural similarity exists because at least a threshold degree of similarity exists between a sequence of vowels in the token and a sequence of vowels in the second token (An improved-Levenshtein distance or string metric can be used for measuring the amount of difference between two sequences. Before comparing the similarity between two sentences, the speech recognition manager can first define the similarity between two Pinyin strings. Similarity and corresponding scores can be based on having same syllables (Chong vs Chong), similar syllables (Chong vs Cong), same initials (La vs Luo), same word stem (Puo vs Puo and Luo as having threshold degree of similarity between vowels).
Per Claim 8, Teng in view of Maruta discloses the method of claim 1, 
     Teng discloses wherein the sound pattern comprises a phonetic representation, wherein the structural similarity exists because at least a threshold degree of similarity exists between a number of phonetic representations in the token and a number of phonetic representations in the second token (An improved-Levenshtein distance or string metric can be used for measuring the amount of difference between two sequences. Before comparing the similarity between two sentences, the speech recognition manager can first define the similarity between two Pinyin strings. Similarity and corresponding scores can be based on having same syllables (Chong vs Chong), similar syllables (Chong vs Cong), same initials (La vs Luo), same word stem (Puo vs Luo)…, col. 9, ln 1-46).
Per Claim 9, Teng in view of Maruta discloses the method of claim 1, 
     Teng discloses wherein the sound pattern comprises a phonetic representation, wherein the structural similarity exists because at least a threshold degree of similarity exists between an order of phonetic representations in the token and an order of phonetic representations in the second token (An improved-Levenshtein distance or string metric can be used for measuring the amount of difference between two sequences. Before comparing the similarity between two sentences, the speech recognition manager can first define the similarity between two Pinyin strings. Similarity and corresponding scores can be based on having same syllables (Chong vs Chong), 
Per Claim 12, Teng in view of Maruta discloses the method of claim 1, 
        Maruta discloses computing the phonetic pattern from a second phonetic pattern by removing a second sound pattern from the second phonetic pattern (para. [0056]; para. [0060])
Per Claim 13, Teng in view of Maruta discloses the method of claim 1, 
       Maruta discloses computing the phonetic pattern from a second phonetic pattern by replacing a second sound pattern in the second phonetic pattern with the sound pattern (para. [0056]; para. [0060])
Per Claim 14, Teng in view of Maruta discloses the method of claim 1, 
      Maruta discloses computing the phonetic pattern from a second phonetic pattern by changing a sequence of sound patterns in the second phonetic pattern (para. [0056]; para. [0060])
Per Claim 17, Teng in view of Maruta discloses the method of claim 1, 
      Teng discloses computing a set of phonetic patterns corresponding to the token, the phonetic pattern being a member of the set of phonetic patterns (col. 6, ln 35-47)
Per Claim 19, Teng in view of Maruta discloses the method of claim 1, 
      Teng discloses wherein the sound pattern represents the part of the token when the token is spoken with an accent in a language (col. 8, ln 4-9). 
Per Claim 20, Teng in view of Maruta discloses the method of claim 1, 

Per Claim 21, Teng in view of Maruta discloses the method of claim 1, 
       Murata discloses wherein the token comprises a shortest meaningful unit of speech in the NL input (para. [0044]-[0045]) 
Per Claim 22, Teng discloses a computer usable program product comprising a computer-readable storage device, and program instructions stored on the storage device, the stored program instructions comprising: 
    program instructions to extract a token from a Natural Language (NL) input (col. 5, ln 36-47; col. 6, ln 15-17);
    program instructions to modify, to form a phonetic pattern corresponding to the token, a sound phonetic pattern corresponding to a second token (The Pinyin string can be expanded.  A table of similar Pinyin can be derived from Matcher phonetic matrices…, col. 6, ln 35-67; col. 8, ln 7-13);
   program instructions to create new data from data of the phonetic pattern, the new data comprising a syllable sequence corresponding to the phonetic pattern (To address this, the Pinyin matching algorithm can select all POIs that are supersets of the syllables of the recognition result…, col. 5, ln 53-64; A table of similar Pinyin can be derived from Matcher phonetic matrices.  For example, Dong can expand to include Tong and Kong; Fang can expand to include…, col. 6, ln 57 - col. 7, ln 20; col. 8, ln 4-13);
 of the whole POI DB…. It indexes each syllable with the line number of a particular POI that contains the corresponding syllable…, col. 8, ln 20-45);
   program instructions to select, by executing a fuzzy matching algorithm using a processor and a memory, an option that corresponds to the token, wherein the selecting is based on a syllable sequence in the index (A subset of POIs having the best scores can be selected as results of the fast search…, col. 8, ln 14-67; col. 13, ln 54-61)
 Teng does not explicitly disclose the use of a matrix of syllables
  However, this feature is taught by Maruta (para. [0052]; para. [0053]) 
 It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to substitute the matrix of syllables of Maruta with the index of syllable sequences described in Teng in arriving at the use of a matrix of syllable sequences, because such substitution would have resulted in alternate way of storing sounds that are easily confusable (Maruta, para. [0053]), where the combination of the references would have resulted in providing an alternate way of storing data among choices available to a user.
Per Claim 23, Teng in view of Maruta discloses the computer usable program product of claim 22, 
       Teng suggests wherein the stored program instructions are stored in a computer readable storage device in a data processing system, and wherein the communication over network to retrieve information to process content as suggesting limitation).
Per Claim 24, Teng in view of Maruta discloses the computer usable program product of claim 22,
       Teng suggests wherein the stored program instructions are stored in a computer readable storage device in a server data processing system, and wherein the computer usable code is downloaded over a network to a remote data processing system for use in a computer readable storage device associated with the remote data processing system (col. 3, ln 28-48; col. 10, ln 4-12; col. 13, ln 19-23, communication over network to retrieve information to process content as suggesting limitation).
Per Claim 25, Teng discloses a computer system comprising a processor, a computer-readable memory, and a computer-readable storage device, and program instructions stored on the storage device for execution by the processor via the memory, the stored program instructions comprising: 
   program instructions to extract a token from a Natural Language (NL) input (col. 5, ln 36-47; col. 6, ln 15-17);
   program instructions modify, to form a phonetic pattern corresponding to the token, a sound phonetic pattern corresponding to a second token (The Pinyin string can be expanded.  A table of similar Pinyin can be derived from Matcher phonetic matrices…, col. 6, ln 35-67; col. 8, ln 7-13);
  program instructions to create new data from data of the phonetic pattern, the new data comprising a syllable sequence corresponding to the phonetic pattern (To 
 program instructions to change a state of a data storage device by storing the new data in an index of syllable sequences corresponding to the token (col. 6, ln 57-col. 7, ln 20; Memory can be saved by reading only those lines needed from the POI file.  Before the fast search, the speech recognition manager can make an index for each Chinese non-tone syllable of the whole POI DB…. It indexes each syllable with the line number of a particular POI that contains the corresponding syllable…., col. 8, ln 20-45);
program instructions to select, by executing a fuzzy matching algorithm using a processor and a memory, an option that corresponds to the token, wherein the selecting is based on a syllable sequence in the index (A subset of POIs having the best scores can be selected as results of the fast search…, col. 8, ln 14-67; col. 13, ln 54-61)
Teng does not explicitly disclose the use of a matrix of syllables
However, this feature is taught by Maruta (para. [0052]; para. [0053]) 
 It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to substitute the matrix of syllables of Maruta with the index of syllable sequences described in Teng in arriving at the use of a matrix of syllable sequences, because such substitution would have resulted in alternate way of storing sounds that are easily confusable (Maruta, para. [0053]), where the combination of the .

2.              Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Teng in view of Maruta as applied to claim 1 above, and further in view of Mamou et al US PGPUB 2009/0030894 A1 (“Mamou”)
Per Claim 11, Teng in view of Maruta discloses the method of claim 1, 
                 Teng in view of Maruta does not explicitly disclose computing the phonetic pattern from a second phonetic pattern by adding a second sound pattern to the second phonetic pattern
               However, this feature is well known as evidenced by the teachings of Mamou (para. [0094]-[0096])
               It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Mamou in the method of Teng in view of Maruta in arriving at “computing the phonetic pattern from a second phonetic pattern by adding a second sound pattern to the second phonetic pattern” because such combination would have resulted in controlling the level of fuzziness in fuzzy matching of the input to the stored sound units (Mamou, para. [0095]-[0096])

3.           Claims 10, 15, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Teng in view of Maruta as applied to claim 1 above, and further in view of Doyle US PGPUB 2003/0125945 A1 (“Doyle”)
   Per Claim 10, Teng in view of Maruta discloses the method of claim 1, 

       However, this feature is suggested by the teachings of Doyle (para. [0011]; For each phonetic definition, a set of acoustic models may be provided to handle or accommodate the way different people pronounce the same combination of phonemes.  For example, someone in Texas typically omits the same sequence of phonemes for "howdy" as someone in New York, but the duration, emphasis, and pitch for each phoneme in the sequence may vary…, para. [0018]; para. [0109])
                It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Doyle with the method of Teng in view of Maruta in arriving at “wherein the sound pattern comprises a phonetic representation, wherein the structural similarity exists because at least a threshold degree of similarity exists between an emphasis on the phonetic representation in the token and an emphasis on the phonetic representation in the second token” because such combination would have resulted in accommodating/accounting for the different ways different people pronounce the same combination of phonemes/speech units (Doyle, para. [0018])
Per Claim 15, Teng in view of Maruta discloses the method of claim 1, 

       However, this feature is suggested by the teachings of Doyle (For each phonetic definition, a set of acoustic models may be provided to handle or accommodate the way different people pronounce the same combination of phonemes.  For example, someone in Texas typically omits the same sequence of phonemes for "howdy" as someone in New York, but the duration, emphasis, and pitch for each phoneme in the sequence may vary…, para. [0018])
                It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Doyle with the method of Teng in view of Maruta in arriving at “computing the phonetic pattern from a second phonetic pattern by changing a duration of a second sound pattern in the second phonetic pattern” because such combination would have resulted in accommodating/accounting for the different ways different people pronounce the same combination of phonemes/speech units (Doyle, para. [0018])
Per Claim 16, Teng in view of Maruta discloses the method of claim 1, 
     Teng in view of Maruta does not explicitly disclose computing the phonetic pattern from a second phonetic pattern by changing an emphasis on a second sound pattern in the second phonetic pattern
    However, this feature is suggested by the teachings of Doyle (For each phonetic definition, a set of acoustic models may be provided to handle or accommodate the way different people pronounce the same combination of phonemes.  
      It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Doyle with the method of Teng in view of Maruta in arriving at “computing the phonetic pattern from a second phonetic pattern by changing an emphasis on a second sound pattern in the second phonetic pattern” because such combination would have resulted in accommodating/accounting for the different ways different people pronounce the same combination of phonemes/speech units (Doyle, para. [0018]) 
Per Claim 18, Teng in view of Maruta discloses the method of claim 1, 
      Teng in view of Maruta does not explicitly disclose wherein the sound pattern represents the part of the token when the token is spoken in a dialect of a language 
     However, this feature is suggested by the teachings of Doyle (For each phonetic definition, a set of acoustic models may be provided to handle or accommodate the way different people pronounce the same combination of phonemes.  For example, someone in Texas typically omits the same sequence of phonemes for "howdy" as someone in New York, but the duration, emphasis, and pitch for each phoneme in the sequence may vary…, para. [0018])
      It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Doyle with the method of Teng in view of Maruta in arriving at “wherein the sound pattern represents the part of the token when the token is spoken in a dialect of a language” because such .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 


/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658